DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiff et al. (7,775,801) in view of Kim (9,077,105).

Regarding claim 1, Shiff et al. disclose an electrical connector (40, figure 4) comprising two first electrical contacts (46, figure 4) which provide an electrical connection (column 14, lines 12-17) for a counterpart electrical connector (14, figure 1), the first electrical contacts arranged to interface with counterpart electrical contacts (16) of the counterpart electrical connector, and said first electrical contacts arranged to be magnetically retained to the counterpart electrical connector when attached to the connector (column 8, lines 12-13), and being arranged to provide an electrical connection to the counterpart electrical connector (column 13, lines 57-65), wherein
each of the first electrical contacts is mounted for translational movement relative to a body of said electrical connector (translational by a spring (55, figure 5), said first 
each of the first electrical contacts comprises an interface surface (48, figure 5) arranged for face-to-face electrical contact with respective electrical contacts (18, figure 3) of the counterpart connector, and further wherein
each of the first electrical contacts is a magnet (column 8, lines 12-13).
Shiff et al. disclose the claimed invention as described above except for the connector further comprises one or two electrical pin receiving recesses, which contain respective second electrical contacts, which are arranged to be brought into electrical connection with one or two pins of the counterpart connector when the pins are received in the recesses.
Kim, figure 18 shows a connector (600) comprises one or two electrical pin receiving recesses (611), which contain respective second electrical contacts, which are arranged to be brought into electrical connection with one or two pins (170) of a counterpart connector (650) when the pins are received in the recesses.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace other contacts (46 and 16) of Shiff et al. with the pins (170) and recesses (611) of Kim, in order to significantly improving quality and reliability of the product to present a good image to a user (Kim, column 1, lines 26-28).

Regarding claim 3, Shiff et al., figure 4 shows each of the first electrical contacts arranged to carry an electrical signal (column 8, lines 61- column 9, lines 1-2 state that the elements 16 are type of electrical signal, therefore, the contacts 46 are also type of electrical signal).
Regarding claim 4, it is noted that Kim, figure 18 shows each of the first electrical contacts (613) comprises a substantially flat surface arranged to be brought into intimate contact with each of the counterpart electrical contacts of the counterpart electrical connector.
Regarding claim 5, Shiff et al. disclose the first electrical contacts arranged to carry data signals (column 8, lines 61- column 9, lines 1-2 state that the elements 16 are type of electrical signal, therefore, the contacts 46 are also type of electrical signal).
Regarding claim 7, Shiff et al., figure 5 shows the first electrical contacts arranged to permit an extent of translational movement when connected to the counterpart electrical connector.
Regarding claim 13, Shiff et al., figure 5 shows the first electrical contacts are spaced apart.

Regarding claim 15, Shiff et al., figure 5 shows the first electrical contacts comprise an electrically conductive magnetic.
Regarding claim 16, Shiff et al., figure 4 shows said electrical connector comprises an electrical socket.
Regarding claim 17, Shiff et al., figure 4 shows said electrical connector comprises an electrical plug.
4.	Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (9,077,105) in view of Shiff et al. (7,775,801).
Regarding claim 18, Kim, figure 18 shows an electrical connector (650) comprising an electrical plug for electrical equipment comprising a housing and at least one electrical pin (170) extending from an interface of the housing for receipt by a socket (611) and for electrical connection therewith, and the plug further comprising two electrical contacts (653), wherein the at least one electrical pin is longer than the electrical contacts, wherein the at least one electrical pin and the two electrical contacts arranged to facilitate disengagement of the plug from said socket, and further wherein the electrical contacts comprise magnets magnetically attract to the socket and thereby provide a magnetic retaining force between the plug and the socket.

Shiff et al., figure 4 shows electrical contacts (46) arranged to carry an electrical signal to or from respective electrical contacts in the socket when the counterpart electrical connector is connected to said socket (column 14, lines 12-17) and (column 8, lines 61- column 9, lines 1-2 state that the elements 16 are type of electrical signal, therefore, the contacts 46 are also type of electrical signal).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim to have the electrical contacts arranged to carry an electrical signal to or from respective electrical contacts in the socket when the counterpart electrical connector is connected to said socket, as taught by Shiff et al., in order to cause mutually cooperating elements from the devices to be substantially attracted and drawn towards each other (Shiff et al.’s abstract).
Regarding claim 19, Kim, figure 18 shows the electrical contacts are substantially flat.
Regarding claim 20, Kim, figure 18 shows the electrical contacts are of substantially negligible length.
Regarding claim 21, Kim, figure 18 shows two electrical pins (170) are provided
and they are of substantially the same length.
Regarding claim 22, Kim, figure 22 shows each of the electrical contacts 

Regarding claim 23, Kim, figure 18 shows the electrical contacts arranged to 
provide a face-to-face connection contact with the socket.
Regarding claim 24, the combination of Kim and Shiff et al. disclose the at least one electrical pin is arranged to provide return signal connections.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/11/21.